DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0242426 A1 to Ohara et al. (Ohara).
In reference to claims 1 and 11, Ohara discloses an exhaust gas treatment unit comprising: a housing with a tubular circumferential wall (“metal container”, Figs. 5A-C; par. 0026), which encloses a housing interior, and a substrate (see Figs. 2-5) arranged in the housing interior, the substrate comprising a substrate body elongated in a substrate longitudinal direction, wherein: the substrate body is flattened in a flattening direction essentially at right angles to the substrate longitudinal direction (see Figs. 2-3); the substrate body comprises a plurality of cells extending essentially in the substrate longitudinal direction (par. 0016); the cells are defined by cell walls and provide flow ducts, which extend essentially in the substrate longitudinal direction (pars. 0016); and the cell walls are disposed at an angle in relation to the flattening direction (theta, Fig. 2).
In reference to claims 2 and 14, Ohara discloses an exhaust gas treatment unit in accordance with claims 1 and 11, wherein the cell walls comprise: first cell walls arranged parallel to one another and at spaced locations from one another; and second cell walls arranged parallel to one another and at spaced locations from one another, wherein the first cell walls are disposed at an angle in relation to the second cell walls such that the cells are each defined by two first cell walls and by two second cell walls (see Figs. 2-3).
In reference to claims 3 and 15, Ohara discloses an exhaust gas treatment unit in accordance with claims 2 and 14, wherein the first cell walls are disposed at an angle of about 90° in relation to the second cell walls (par. 0050; the cells are square).
In reference to claims 4 and 16, Ohara discloses an exhaust gas treatment unit in accordance with claims 2 and 14, wherein the mutual spacing from one another of directly adjacent first cell walls corresponds essentially to the mutual spacing from one another of directly adjacent second cell walls (implicit; par. 0050; the cells are square).
In reference to claims 5 and 17, Ohara discloses an exhaust gas treatment unit in accordance with claims 2 and 14, wherein: cells adjacent to one another form cell lines; and the cells of each of the cell lines are defined by two identical first cell walls or by the two identical second cell walls (implicit; par. 0050; the cells are square).
In reference to claims 6 and 18, Ohara discloses an exhaust gas treatment unit in accordance with claims 2 and 14, wherein: the first cell walls and the second cell walls form a grid-shaped cell wall structure (see Figs. 2-3; par. 0050; the cells are square); or the first cell walls and the second cell walls are essentially unbent (see Figs. 2-3; par. 0050; the cells are square); or the first cell walls and the second cell walls form a grid-shaped cell wall structure, and the first cell walls and the second cell walls are essentially unbent.
In reference to claims 7 and 19, Ohara discloses an exhaust gas treatment unit in accordance with claims 1 and 14, wherein: the cells have an essentially rectangular or square cross-sectional contour (see Figs. 2-3; par. 0050; the cells are square); or the cell walls are disposed at an angle in a range from 40° to 50° in relation to the flattening direction (par. 0077); or the cells have an essentially rectangular or square cross-sectional contour, and the cell walls are disposed at an angle in a range from 40° to 50° in relation to the flattening direction.
In reference to claims 8 and 20, Ohara discloses an exhaust gas treatment unit in accordance with claims 1 and 11, wherein: the substrate body is configured with an essentially mirror-symmetrical outer circumferential contour in relation to a first longitudinal central plane, which is extended in the flattening direction and in the substrate longitudinal direction (see Figs. 2-3); or the substrate body is configured with an essentially mirror-symmetrical outer circumferential contour in relation to a second longitudinal central plane, which is extended at right angles to the flattening direction and in the substrate longitudinal direction (see Figs. 2-3); or the substrate body is configured with an essentially mirror-symmetrical outer circumferential contour in relation to a first longitudinal central plane, which is extended in the flattening direction and in the substrate longitudinal direction, and the substrate body is configured with an essentially mirror-symmetrical outer circumferential contour in relation to a second longitudinal central plane, which is extended at right angles to the flattening direction and in the substrate longitudinal direction.
In reference to claims 9 and 13, Ohara discloses an exhaust gas treatment unit in accordance with claims 1 and 11, wherein: the substrate body has a flattened, round, or an elliptical outer circumferential contour (see Figs. 2-3); or the substrate body has an essentially cylindrical configuration in relation to the substrate longitudinal direction (see Fig. 1); or the substrate body has a flattened, round, or an elliptical outer circumferential contour, and the substrate body has an essentially cylindrical configuration in relation to the substrate longitudinal direction.
In reference to claim 10, Ohara discloses an exhaust gas treatment unit substrate in accordance with claim 1, wherein: the substrate body is comprised of ceramic material (par. 0015); or the cell walls are coated with exhaust gas treatment material (implicit; par. 0052); or the substrate body is comprised of ceramic material, and the cell walls are coated with exhaust gas treatment material.
In reference to claim 12, Ohara discloses an exhaust gas treatment unit in accordance with claim 11, further comprising a layer of support material (“holding member”; par. 0014; Fig. 5C), wherein the substrate, arranged in the housing interior, is enclosed by at least one layer of support material and is configured to support the substrate in relation to the circumferential wall (see Fig. 5C).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2005/0247038 A1, US 2006/0292336 A1, US 2005/0217227 A1 and US 4,177,307 A each also anticipate at least claims 1 and 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
10 March 2022